EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Authorization
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by  Mateusz J. Kulesza (Reg. No. 74,965) on March 30, 2021.
Amendments to Claims
The claim set as filed on (January 19, 2021) has been amended as follows: 
As per claim 1:
After “geographic area; and” (line 19) there has been deleted “based on the determined distribution of the plurality of UAVs, causing, by the transport-provider computing system, the plurality of UAVs to be dispatched to the plurality of deployment stations”
After “geographic area; and” (line 19) there has been added -- based on the determined distribution of the plurality of UAVs, dispatching, by the transport-provider computing system, the plurality of UAVs to the plurality of deployment stations, wherein dispatching the plurality of UAVs comprises 
As per claim 15:
After “geographic area; and” (line 22) there has been deleted “based on the determined distribution of the plurality of UAVs, causing, the plurality of UAVs to be dispatched to the plurality of deployment stations”
After “geographic area; and” (line 22) there has been added -- based on the determined distribution of the plurality of UAVs, dispatching the plurality of UAVs to the plurality of deployment stations, wherein dispatching the plurality of UAVs comprises operating one or more deployment systems to launch the plurality of UAVs to fly to the plurality of deployment stations--.
As per claim 20:
After “geographic area; and” (line 15) there has been deleted “based on the determined distribution of the plurality of UAVs, causing, by the transport-provider computing system, the plurality of UAVs to be dispatched to the plurality of deployment stations”
After “geographic area; and” (line 15) there has been added -- based on the determined distribution of the plurality of UAVs, dispatching, by the transport-provider computing system, the plurality of UAVs to the plurality of deployment stations, wherein dispatching the plurality of UAVs comprises operating one or more deployment systems to launch the plurality of UAVs to fly to the plurality of deployment stations--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A GOLDMAN/Examiner, Art Unit 3663